         Case 3:19-cv-00290-EMC Document 78 Filed 09/17/20 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                      CIVIL MINUTES


 Date: September 17, 2020        Time: 10:54-11:04=              Judge: EDWARD M. CHEN
                                       10 Minutes

 Case No.: 19-cv-00290-EMC       Case Name: American Civil Liberties Union Foundation v.
                                 Department of Justice


Attorney for Plaintiff: Hugh Handeyside
Attorney for Defendant: Elizabeth Tulis

 Deputy Clerk: Angella Meuleman                       Court Reporter: Ana Dub

                      PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference held.


                                         SUMMARY

Parties advised the Court of current status. Process in place with respect to CBP, ICE, and USCIS
and in discussions with Magistrate Judge Illman with respect to the remaining issues.

Case is proceeding as planned. Parties reported no issues requiring the Court’s immediate
attention.

Further Status Conference is set alongside cross-motions for summary judgment scheduled for
February 4, 2021 at 1:30 PM.
